This is a workmen's compensation case in which the deputy commissioner dismissed the petition for failure to establish the relationship of master and servant. On appeal the Essex County Court of Common Pleas found that there had been an accident arising out of and in the course of the employment and "ordered, that this cause be remanded to the New Jersey Department of Labor, Workmen's Compensation Bureau, for the purpose of having fixed, the temporary and permanent disability to which the petitioner may be found entitled.
"The Workmen's Compensation Bureau will accordingly fix and determine a proper period of temporary and permanent disability in accordance with the testimony to be taken and return its findings to this court for the entry here of final judgment which shall include petitioner's costs and counsel fees." *Page 651 
Patently there is no final judgment but a mere remand. Following the case of Paluk v. United Color and Pigment Co.,134 N.J.L. 601, the writ is dismissed.